05/20/2021



            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0070



                                           DA 19-0070


 STATE OF MONTANA,

               Plaintiff and Appellee,

       v.                                                           ORDER

 ARTHUR RAY PEOPLES,

               Defendant and Appellant.


      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on
Wednesday, July 7, 2021, at 9:30 a.m. in the Courtroom of the Montana Supreme Court,
Joseph P. Mazurek Justice Building, Helena, Montana.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellee.
      Counsel should be mindful ofthe provisions of M.R. App. P. 17(6).
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert B. Allison, District Judge.
      DATED this               Alay of May,2021.
                                                   For the Court,




                                                                Chief Justice




              MAY 2 0 2021
         Bowen Greenwood
                        Cour.
       Slerk of Supreme
            State of Fv1c-,t:-Inp